DETAILED ACTION
The instant application having Application No. 16/755086 filed on 04/09/2020 is presented for examination by the examiner.

Claims 1-6, 8, 9, 11, 14-18 were cancelled. Claims 7, 10, 12, 13 and 19 are pending.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant's claim for priority based on application filed on 10/11/2017 (JAPAN JP2017-208618). Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Response to Argument
Applicant’s arguments (see the Applicant's Remarks), filed on 04/07/2022, with respect
to the rejection(s) of claims 7, 10, 12, 13 and 19 have been fully considered and are not persuasive. Examiner provide a new group of rejection to address Applicant’s argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 10, 12, 13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2018/0132269 A1) in view of Earnshaw et al. (US 2011/0269490 A1)

As per claim 7, Wang discloses “A terminal comprising: a processor that determines resource elements at a frequency interval for mapping uplink control information in a symbol neighboring a demodulation reference signal symbol of an uplink shared channel;” [(fig. 10 and par. 0110), In the illustrated aspect, the DMRS sequence 1006 may be carried on a first symbol of a slot (e.g., symbol zero of the uplink burst 1000).] “and a transmitter that transmits the uplink control information using the uplink shared channel” [(par. 0112), The UE 404 may map 424 the UCI, including the ACK/NACK feedback 1010 and the RI 1012, in a PUSCH 1014 of the uplink burst 1000.] “wherein the uplink control information includes delivery acknowledgement information,” [(par. 0112), The UE 404 may map 424 the UCI, including the ACK/NACK feedback 1010 and the RI 1012, in a PUSCH 1014 of the uplink burst 1000.] “channel state information included in the uplink control information is mapped to resource elements in a symbol,” [(fig. 10), the RI 1012 in symbols 3 and 4.] “and wherein the resource elements, in the symbol, to which the channel state information is mapped are not adjacent to the demodulation reference signal symbol,” [(fig. 10), the RI 1012 in symbols 3 and 4] “and wherein, in the symbol neighboring the demodulation reference signal symbol, the processor maps uplink data to a resource element other than the resource elements to which the uplink control information is mapped” [(fig. 10), resource elements in symbols 1-5 that are not DMRS, ACK/NACK or RI.]

Wang does not explicitly disclose the “delivery acknowledgement information is for a downlink shared channel”.

However, Earnshaw discloses the “delivery acknowledgement information is for a downlink shared channel” as [(par. 0008), In some cases, in addition to the CSI, UCI may also contain Hybrid Automatic Repeat reQuest (HARQ) acknowledgment/negative acknowledgement (ACK/NACK) information in response to PDSCH transmissions on the downlink. HARQ ACK/NACK transmissions are used to signal successful receipt of data transmissions and to request retransmissions of data that was not received successfully.]

Wang et al. (US 2018/0132269 A1) in view of Earnshaw et al. (US 2011/0269490 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Earnshaw’s teaching into Wang’s teaching. The motivation for making the above modification would be to signal successful receipt of data transmissions and to request retransmissions of data that was not received successfully. (Earnshaw, par. 0008)

As per claim 10, Wang in view of Earnshaw discloses “The terminal according to claim 7,” as [see rejection of claim 7.]  
Wang discloses “wherein the processor maps uplink data that is transmitted on the uplink shared channel in a frequency direction first, and thereafter maps the uplink data in a time direction” as [(par. 0071), In a first aspect, the UE 404 may first map the PUSCH in the uplink burst 420. In other words, the UE 404 may assign the PUSCH to one or RBs so that at least a portion of uplink data and/or control information to be carried on the PUSCH is conveyed on the one or more RBs. The UE 404 may map the PUSCH frequency first--e.g., the UE 404 may map the PUSCH on a frequency-basis, such as subcarrier by subcarrier across symbols. (fig. 10 and par. 0111), The UE 404 may map the PUSCH 1014 in the uplink burst 1000. In an aspect, the UE 404 may map the PUSCH 1014 frequency first. That is, the UE 404 may map the PUSCH 1014 on a frequency-basis (e.g., subcarrier-basis), such as subcarrier by subcarrier across symbols. In one aspect, the UE 404 may map the PUSCH 1014 beginning with the symbol (e.g., symbol one) in a set of RBs immediately following the first symbol (e.g., symbol zero) to which the DMRS sequence 1006 is mapped.]

As per claim 12, as [see rejection of claim 7.] 
As per claim 13, as [see rejection of claim 7.] 
As per claim 19, as [see rejection of claim 7.] 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publications:
KO et al. (US 2018/0102931 A1, par. 0078)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463